DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to “Amendment and Response under 37 C.F.R. 1.111” filed on April 11, 2022.
Claims 1, 4 – 10, and 13 – 18 are pending.
Claims 1, 4, 5, 10, 13, and 14 are amended.
Claims 2 – 3 and 11 – 12 are cancelled.
Claims 1, 4 – 10, and 13 – 18 are rejected.
Response to Arguments
Applicant’s arguments filed on 4/11/2022 have been fully considered and are persuasive in regard to the rejection of claims 1 – 4 – 10, and 13 – 18 under 35 U.S.C. 103 and said rejections from the prior office action is withdrawn.  However, applicant’s amendments precipitated a new search and consideration of the amended claims and new grounds of rejection were found for claims  1 – 4 – 10, and 13 – 18  under 35 U.S.C. 103.  he examiner here now responds to each argument.  Underlined text represents amendments to the claims made subsequent to the prior office action.
In regard to claims 1, 4 – 10, and 13 – 18 the applicant argues that the prior art combination of Gutesman and Sant fails to explicitly teach, suggest or disclose:
“creating a log table based on a current object table;
monitoring, by a processor, an object in a software application for an action,
including if the object is created, modified or deleted and
inserting a new row into the log table with a snapshot of the obiect, a timestamp
of when the action occurred and whether or not the object was deleted:
wherein each row in the log table represents a state of an object at a single
point in time”  (as recited in claim 1 and substantially replicated in claim 10)
The applicant states:
“ . . . claim 1 as amended includes “creating a log table based on a current object table” and “wherein each row in the log table represents a state of an object at a single paint in time’. Nothing in Gutesman nor Sant teach or disclose this feature. As cited by the Examiner, Gutesman “logs the action for future lookups”. Gutesman does not create a table where each row represents a state of an object at a single point in time. And, Sant is not relied upon for this feature nor does it teach or disclose this feature. As such, claim Lis allowable over the prior art of record.

Independent claim 10 contains similar limitations to claim | and thus claim 10 is allowable for at least the same reasons. Claims 4-9 and 13-18 respectively depend from independent claims that are novel and non-obvious and are, therefore, also novel and non-obvious. Accordingly, at least for the reasons discussed above, the dependent claims are also novel and non-obvious in view of the applied art. Applicant respectfully traverses each of the rejections and requests reconsideration and allowance in view of the remarks presented herein. . . “ (Applicant’s remarks pages 5 – 6).

In response to the applicant’s argument:
The applicant amended independent claims 1 and 10 to require the creation of a log table based on a current object table, and if an object is created, modified, or deleted, a new row is inserted into the log table with a snapshot of the obiect, a timestamp of when the action occurred and whether or not the object was deleted, wherein each row in the log table represents a state of an object at a single point in time.  The amended requirement is not explicitly taught by the prior art combination of Gutesman and Sant.  Therein, the applicant’s argument is persuasive and the rejections under 35 U.S.C. 103 over Gutesman and San are withdrawn.  However, the applicant’s amendment required a new search and consideration to be performed, which resulted in introducing a new ground of rejection under 35 USC 103 as the amended claims being un-patentable over Teodorescu et al. (U.S. 2016/0335306 A1; herein referred to as Teodorescu) in view of Cseri et al. (U.S. 2020/0364201 A1; herein referred to as Cseri).
Therein, as a result of the further search and consideration necessitated by the applicant’s amendments to independent claims 1 and 10 new grounds of rejection under 35 U.S.C. 103 were found for claims 1, 4 – 5, 10,  and 13 – 14 over Teodorescu and Cseri; and new grounds of rejection under 35 U.S.C. 103 were found for claims 6 – 9 and 15 – 18 over Teodorescu, Cseri, and Gutesman.  The applicant is directed to the respective rejections described below.
The examiner recommends that the applicant review the specification for disclosure that if integrated into the independent claims would distinguish the amended claims from the cited prior art.  The applicant is invited to contact the examiner for an interview to discuss how to move the prosecution forward.
Priority
This application claims for benefit of a prior-filed provisional application 63/011716 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The applicant is entitled to the priority date of the prior filed application which is April 17, 2020.
Double Patenting Analysis
The applicant has filed application 16/937042 that is co-pending with the instant application and that has been identified to be relevant to the instant application.  At this time of examination, the instant application appears to claim only subject matter directed to an invention that is independent and distinct from that claimed in the co-pending applications, and names the inventor or at least one joint inventor named in the co-pending applications.  Therein, no non-statutory Double Patenting rejections have been applied.  The applicant is required to maintain a clear line of demarcation between the applications during prosecution, as the Double Patenting analysis can be revisited if the claims of the instant application and the co-pending applications converge to claiming the same subject matter.  The applicant may wish to proactively file a terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) to overcome possible future Double Patenting rejections.
Claim Objections
Claims 4 and 13 are objected to because of the following informalities:  
Claim 4 should be dependent on independent claim 1, not cancelled claim 3. 
Claim 13 should be dependent on independent claim 10, not cancelled claim 12.
 Appropriate correction is required.

35 USC § 101 Analysis
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims  1, 4 – 10, and 13 – 18 are directed to statutory subject matter.  The claims are directed to non-abstract improvements in computer related technology.  A claim is non-statutory when it is directed to a judicial exception (e.g. either one of mathematical concepts, mental processes, or certain methods of organizing human activity) without significantly more.  The claimed invention is not directed to a judicial exception.  Instead, the claimed invention is directed to a technological improvement for tracking changes in a network visualization software application using a computer processing device to create a log table corresponding to an object table for an object in the software application, and then monitoring, the object for a user action, and when it is determined that the object has been acted upon by the user, a new row is inserted in the log table reflecting the action on the object. The ordered combination of the claimed invention provides improvement for change management in IT service management. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims  1, 4 – 5, 10,  and 13 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Teodorescu et al. (U.S. 2016/0335306 A1; herein referred to as Teodorescu) in view of Cseri et al. (U.S. 2020/0364201 A1; herein referred to as Cseri).
In regard to claim 1, Teodorescu teaches a computer implemented method of tracking changes in a network visualization software application (e, g. remote query computer system) , the method comprising (see  ¶ [0005] “ . . . a system for improving performance of a remote query computer system by using dynamic query performance logging to identify and remediate dataflow bottlenecks in the remote query computer system, the system comprising one or more processors, computer readable storage coupled to the one or more processors, the computer readable storage having stored thereon instructions that, when executed by the one or more processors, cause the one or more processors to perform operations. The operations can include receiving at a remote query processor on a query server computer a digital request for a remote query processor from a client computer. The operations can also include at the query server computer performing operations. The operations can include receiving a digital request from the client computer to execute a query task, executing the query task, generating a set of query task data, generating a set of query subtask data, collecting the set of query task data, digitally transmitting the set of query task data to one or more performance table loggers. The operations can further include collecting the set of query subtask data. The operations can also include transmitting the set of query subtask data to one or more performance table logger processes. The operations can further include the one or more performance table logger processes writing the set of query task data to a first set of electronic data systems for subsequent retrieval and analysis. The operations can include the one or more performance table logger processes writing the set of query subtask data to a second set of electronic data systems for subsequent retrieval and analysis with a processor retrieving the set of query task data and the set of query subtask data using a performance-enhancing processor to analyze the retrieved set of query task data and the retrieved set of query subtask data to obtain an analysis result with the performance-enhancing processor, identifying based on the analysis result an efficiency impediment in the query server computer using a processor to make changes to the stored instructions and thereby alleviate the identified efficiency impediment and improve efficiency of the remote query computer system wherein the efficiency impediment is one or more of a dataflow bottleneck, excessive use of processor resources, or excessive use of RAM :
creating a log table (e.g. log files 114 (e.g., sequential, row-oriented log files))  based on a current object table(e.g. data log tailers 116)  (see Fig. 1, ¶ ¶ [0040-0042] “ . . . FIG. 1 is a diagram of an example computer data system and network 100 showing an example data distribution configuration in accordance with some implementations. In particular, the system 100 includes an application host 102, aperiodic data import host 104, a query server host 106, a long-term file server 108, and a user data import host 110. While tables are used as an example data object in the description below, it will be appreciated that the data system described herein can also process other data objects such as mathematical objects (e.g., a singular value decomposition of values in a given range of one or more rows and columns of a table), TableMap objects, etc. A TableMap object provides the ability to lookup a Table by some key. This key represents a unique value (or unique tuple of values) from the columns aggregated on in a byExternal( ) statement execution, for example. A TableMap object can be the result of a byExternal( ) statement executed as part of a query. It will also be appreciated that the configurations shown in FIGS. 1 and 2 are for illustration purposes and in a given implementation each data pool (or data store) may be directly attached or may be managed by a file server.   The application host 102 can include one or more application processes 112, one or more log files 114 (e.g., sequential, row-oriented log files), one or more data log tailers 116 and a multicast key-value publisher 118. The periodic data import host 104 can include a local table data server, direct or remote connection to a periodic table data store 122 (e.g., a column-oriented table data store) and a data import server 120. The query server host 106 can include a multicast key-value subscriber 126, a performance table logger 128, local table data store 130 and one or more remote query processors (132, 134) each accessing one or more respective tables (136, 138). The long-term file server 108 can include a long-term data store 140. The user data import host 110 can include a remote user table server 142 and a user table data store 144. Row-oriented log files and column-oriented table data stores are discussed herein for illustration purposes and are not intended to be limiting. It will be appreciated that log files and/or data stores may be configured in other ways. In general, any data stores discussed herein could be configured in a manner suitable for a contemplated implementation.   In operation, the input data application process 112 can be configured to receive input data from a source (e.g., a securities trading data source), apply schema-specified, generated code to format the logged data as its being prepared for output to the log file 114 and store the received data in the sequential, row-oriented log file 114 via an optional data logging process. In some implementations, the data logging process can include a daemon, or background process task, that is configured to log raw input data received from the application process 112 to the sequential, row-oriented log files on disk and/or a shared memory queue (e.g., for sending data to the multicast publisher 118). Logging raw input data to log files can additionally serve to provide a backup copy of data that can be used in the event that downstream processing of the input data is halted or interrupted or otherwise becomes unreliable . . .”);
monitoring, by a processor (see ¶ [0057] “ . . . The one or more remote query processors (402, 404, 406, 408) can monitor detailed real-time information during individual query processing. The remote query processors (402, 404, 406, 408) can forward the detailed query information to the performance table logger for storing in one or more logs . . .”), an object in a software application for an action (e.g. dynamic node) (see Fig. 5, ¶ [0070] “ . . . Some of the table nodes can be dynamic nodes 512. Dynamic nodes 512 can be nodes that can contain changing table data. For example, a dynamic node can be a table that permits changes through row additions, row deletions, row data modification, or re-indexing of rows. . . .”) including if the object is created, modified or deleted (see Fig. 6, ¶ [0075] “ . . . The notification listener 604, 612 can be a software construct associated with a dynamic node 602, 610 that listens for events or changes regarding its associated node's result object 606, 614. Update performance for dynamic nodes can be captured by notification listeners 604, 612 and then batched up for eventual propagation to an update performance logger. Events for static nodes can include a query operation and/or sub-operation that can create a static node or an initialization of a static node. Events or changes for dynamic nodes can include a query operation and/or sub-operation that can create a dynamic node, an initialization of a dynamic node, an addition to dynamic node content, a modification of dynamic node content, a deletion of dynamic node content, or a re-indexing of dynamic node content. When a notification listener 604, 612 observes an event or change to a dynamic node 602, 610, the notification listener 604, 612 can collect data 608, 616 about the change and forward the data 608, 616 to the performance table logger 410 that can then be logged into the update log 416 . . .”); and 
inserting a new row into the log table with a snapshot of the object (e.g. result object 605)( see Fig. 6, ¶ [0072]” . . .  FIG. 6 is an example dynamic and static node data collection sequence 600 in accordance with some implementations. Static or dynamic node 602 and static or dynamic node 610 can be nodes from an update propagation graph as explained in FIG. 5 above. Each static or dynamic node 602, 610 can include a result object 606, 614, and a notification listener 604, 612. Data 608, 616 collected from the notification listener 604, 612 can be forwarded to the performance table logger 410 for formatting and assembling into a log entry. The performance logger 410 can log the entries as rows into the top-level log 412, query operation log 414, or the update log 416. Top-level log 412 and query operation log 414 can be updated as static/initially-available data is processed . . .”), a timestamp of when the action occurred and whether or not the object was deleted (see Fig. 9, ¶ [0089]” . . . An example update log row can contain an interval start time 952, an interval end time 954, an entry ID 956, an entry description 958, and execution time 960. An example of other update data collected in the update log can be ratio (e.g., ratio of an update time for a node to interval time), total memory free, total memory used, date, server host, dispatcher name, remote query processor name, remote query processor start time, client host, query name, entry caller line, entry interval usage, entry interval added, entry interval removed, entry interval modified, entry interval initial data reads, entry interval repeat data reads, entry interval average initial data read time, and entry interval average repeat data read time . . .”).
Teodorescu fails to explicitly teach wherein each row in the log table represents a state of an object at a single point in time.  However Cseri teaches wherein each row in the log table represents a state of an object at a single point in time (see Fig. 6, ¶ ¶ [0072-0073] “ . . . FIG. 6 is an example log table 600 for a journal table. The log table 600 may be stored as metadata in conjunction with a snapshot. In an embodiment, the snapshot is stored in an immutable storage device that cannot be updated in-place, and the log table 600 is also stored in an immutable storage device that cannot be updated in-place. In an embodiment, the log table 600 and the snapshot are stored in separate immutable storage devices that may be located on the same or different disk storage devices in a shared storage platform. In the example implementation illustrated in FIG. 6, the log table 600 includes four columns, including a time column, a primary key column, a value column, and a comment column.  The time column indicates a timestamp when a transaction request was made on the snapshot. The timestamp for the transaction request may be compared against the timestamp for the latest refresh of the snapshot to determine whether the transaction request has been implemented in the latest refresh of the snapshot. The timestamp may indicate when a transaction request was ordered or received, or it may indicate when that row in the log table 600 was written . . . “).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for storing database data in journal tables comprising a snapshot and a log table, the snapshot comprising an up-to-date representation of data in the journal table at a point in time wherein a timestamp is assigned to the snapshot indicating when the snapshot was generated, and when the data is modified in the journal table through an insert, a delete, an update, or a merge, a new sow is inserted into the log table, as taught by Cseri, into a system and method for logging query performance data, query sub-task performance data, and query interval performance data occurring during one or more application processes, as taught by Teodorescu.  Such incorporation enables a log table to be generated that can be used to record different changes occurring in the applications.
In regard to claim 4, the combination of Teodorescu and Cseri teaches  inserting includes inserting a new row in the jog table each time the object is acted upon by a user (see Cseri  ¶ [0049] “ . . . the snapshot 104 is stored across multiple micro-partitions. Such immutable storage devices cannot be updated in-place and must be regenerated each time a transaction is executed. In an example implementation, the table (and therefore the snapshot 104) includes thousands of micro-partitions and each a micro-partition includes tens of thousands of rows. When transactions are requested on the table, one or more micro-partitions must be regenerated to reflect the insert, delete, update, and/or merge commands. Regenerating a micro-partition can be extremely costly in terms of time and processing resources. Therefore, it is desirable to perform batch transaction execution such that multiple commands are executed during one regeneration of the table . . .”).
The motivation to combine Cseri with Teodorescu is described for the rejection of claim 1 and is incorporated herein.  Additionally, Cseri provides details for inserting rows into the log table upon user transactions.
In regard to claim 5, the combination of Teodorescu and Cseri teaches wherein inserting includes inserting a new entry in the object table reflecting the action (see Cseri  ¶ [0052] “ . . . the log table 106 is a time column in the table that is modeled as a sequence of inserts to the table. When the log table 106 is modeled as a sequence of inserts, the log table 106 only indicates the most recent value for a row or cell in the table. If the row or cell has been modified multiple times since the last refresh of the snapshot 104, the log table only indicates the most recent value for the row or cell. If the row or cell has been deleted since the last refresh of the snapshot 104, the log table 106 includes a record with a flag indicating that the row or cell was deleted . . . “).
The motivation to combine Cseri with Teodorescu is described for the rejection of claim 1 and is incorporated herein.  Additionally, Cseri provides updated snapshots of objects for each row entry in the log table.
In regard to claim 10, Teodorescu teaches a computer program product for tracking changes in a network visualization software application (e, g. remote query computer system), comprising: a non-transitory computer-readable medium comprising a set of instructions that when executed by a programmable computing device causes the computing device to implement a method for configuring a set of network devices, the method comprising (see  ¶ [0019] “ . . . a nontransitory computer readable medium having stored thereon software instructions that, when executed by one or more processors, cause the one or more processors to perform operations including receiving a digital request from a client computer to execute a query task. The operations can include executing the query task. The operations can also include generating a set of query task data. The operations can include generating a set of query subtask data. The operations can further include collecting the set of query task data. The operations can include digitally transmitting the set of query task data to one or more performance table loggers. The operations can include collecting the set of query subtask data. The operations can further include transmitting the set of query subtask data to one or more performance table logger processes. The operations can include the one or more performance table logger processes writing the set of query task data to a first set of electronic data systems for subsequent retrieval and analysis. The operations can also include the one or more performance table logger processes writing the set of query subtask data to a second set of electronic data systems for subsequent retrieval and analysis. The operation can further include retrieving the set of query task data and the set of query subtask data. The operation can include analyzing the retrieved set of query task data and the retrieved set of query subtask data to obtain an analysis result. The operation can also include identifying based on the analysis result an efficiency impediment in a query server computer system. The operation can further include making changes to the stored instructions and thereby alleviating the identified efficiency impediment and improve efficiency of a remote query computer system, wherein the efficiency impediment is one or more of a dataflow bottleneck, excessive use of processor resources, or excessive use of RAM. . . “)
generating a log table (e.g. log files 114 (e.g., sequential, row-oriented log files)) based on a current object table(e.g. data log tailers 116)  (see Fig. 1, ¶ ¶ [0040-0042] as described for the rejection of claim 1 and is incorporated herein), 
monitoring, by a processor (see ¶ [0057] as described for the rejection of claim 1 and is incorporated herein), at the object in a software application for an action  (e.g. dynamic node) (see Fig. 5, ¶ [0070] as described for the rejection of claim 1 and is incorporated herein)
including if the object is created, modified or deleted (see Fig. 6, ¶ [0075] as described for the rejection of claim 1 and is incorporated herein), and 
inserting a new row into the log table with a snapshot of the object (e.g. result object 605)( see Fig. 6, ¶ [0072] as described for the rejection of claim 1 and is incorporated herein), a timestamp of when the action occurred and whether or not the object was deleted (see Fig. 9, ¶ [0089] as described for the rejection of claim 1 and is incorporated herein).
Teodorescu fails to explicitly teach wherein each row in the log table represents a state of an object at a single point in time.   However Cseri teaches wherein each row in the log table represents a state of an object at a single point in time (see Fig. 6, ¶ ¶ [0072-0073] as described for the rejection of claim 1 and is incorporated herein).
The motivation to combine Cseri with Teodorescu is described for the rejection of claim 1 and is incorporated herein.
In regard to claim 13, the combination of Teodorescu and Cseri teaches inserting includes inserting a new row in the log table each time the object is acted upon by a user (see Cseri  ¶ [0049] as described for the rejection of claim 4 and is incorporated herein).
The motivation to combine Cseri with Teodorescu is described for the rejection of claim 4 and is incorporated herein.
In regard to claim 14, the combination of Teodorescu and Cseri teaches wherein inserting includes inserting a new entry in aw the object table reflecting the action(see Cseri  ¶ [0052] as described for the rejection of claim 5 and is incorporated herein).
The motivation to combine Cseri with Teodorescu is described for the rejection of claim 5 and is incorporated herein..
Claims 6 – 9 and 15 – 18  are rejected under 35 U.S.C. 103 as being unpatentable over Teodorescu et al. (U.S. 2016/0335306 A1; herein referred to as Teodorescu) in view of Cseri et al. (U.S. 2020/0364201 A1; herein referred to as Cseri) as applied to claims 1, 4 – 5, 10,  and 13 – 14 in further view of Gutesman et al. (U.S. 2016/0118380 A1; herein referred to as Gutesman).
In regard to claim 6,Teodorescu fails to explicitly teach wherein inserting includes the object table having both an object's history and an object’s current state. However Cseri teaches wherein inserting includes the object table having an object’s current state (see ¶¶  [0074-0075] “ . . . The primary key column is a unique identifier column or set of columns for the row. No two rows in the journal table may share the same primary key values. The primary key value ties the log table 600 to the snapshot such that corresponding rows may be identified in the log table 600 and the snapshot. For example, the snapshot of the journal table includes a row number 325 with a primary key value of K999325. When the value of row number 325 is modified by some transaction, for example the value is updated based on a DML command, then a new row will be written to the log table 600 that includes the same primary key value of K999325. The primary key value may be used to match the row number 325 in the snapshot with the new row that was written to the log table 600. The primary key value is used to identify corresponding or “matching” rows in the snapshot and the log table 600.  The primary key value is used to determine whether a row in the snapshot has any corresponding entries in the log table 600 that indicate how the value of the row has been changed since a last refresh of the snapshot. The entries in the log table 600 are written only when a row in the snapshot has been modified, and therefore the log table 600 does not include a full set of the rows in the snapshot. Instead, the log table 600 includes only a listing of changes that have been made to the rows in the snapshot. The primary key values are used to match rows in the snapshot with corresponding rows in the log table 600. . . “).
The motivation to combine Cseri with Teodorescu is described for the rejection of claim 1 and is incorporated herein.  Additionally, Cseri provides updated state information for the snapshot object.
The combination of Teodorescu and Cseri fails to expclitly teach  having both an object's history.   However Gutesman teaches having both an object's history (see Gutesman ¶ [0087] “ . . . the conflict detection engine 100 checks if user u1 has previously executed any of those conflicting actions by querying the Historical Actions Database 108, as shown by block 503. If the user had not executed any conflicting action the analysis finishes. On the other hand, if the user executed a subset of the conflicting actions a_1, . . . , a_n, the conflict detection engine 100 checks, for each executed action in conflict with e1, if it belongs to the same process flow e1 belongs to, as shown by block 504. This is done by querying the Business Tables 109 on the monitored system. If for a given conflicting action it determines that it is not in the same process flow, the conflict detection engine 100 triggers a Detective Alert, as shown by block 505. If it does belong to the same process flow, the conflict detection engine 100 triggers a Critical Detective Alert . . .”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method to provide real-time detection and prevention of segregation of duties violation in business critical applications using a monitoring device which detects an action performed in the application and logs a particular violation, as taught by Gutesman, into a system and method for logging query performance data, query sub-task performance data, and query interval performance data occurring during one or more application processes and  storing the logged data in journal tables comprising a snapshot and a log table, the snapshot comprising an up-to-date representation of data in the journal table at a point in time wherein a timestamp is assigned to the snapshot indicating when the snapshot was generated, and when the data is modified in the journal table through an insert, a delete, an update, or a merge, a new sow is inserted into the log table as taught by the combination of Teodorescu and Cseri.  Such incorporation provides a historical record through the logging. 
In regard to claim 7, the combination of Teodorescu, Cseri, and Gutesman teaches wherein inserting includes the new entry including a start time  (e.g. timestamp) (see Gutesman ¶ [0053] “. . . The protocol processor 303 extracts the relevant information from the packet such as, but not limited to, the user performing the action, the action being executed, parameters to that action being executed, the host where the action takes place, and a timestamp when the action is being executed. This information is updated in the connection directory 304 which stores the latest action executed inside each stored connection . . .”) and a user action id (see Gutesman ¶ [0034] “. . . The conflict rule database 107 stores, for each action defined in the conflict rule, those actions in conflict with that action. This way the conflict rule database 107 may be accessed either by the conflict rule id or, given a fixed action, the system 110 may retrieve all the actions in conflict with that one, no matter which conflict rule they are contained in. . . . .”).
The motivation to combine Gutesman with the combination of Teodorescu and Cseri is described for the rejection of claim 6 and is incorporated herein.  Additionally, Gutesman provides identifications for each entry. 
In regard to claim 8, the combination of Teodorescu, Cseri, and Gutesman teaches wherein inserting includes the new entry including a user id  (see Gutesman ¶ [0039] “ . . . The action stored includes a tuple of the form (<username>, <system_id>, <action>, < action_params>, <timestamp>), where username is the username performing the action, system_ id, is the system identifier (SID) where the action is being executed, action is the program, report, transaction or function being executed, action_params are the relevant parameters of the action performed (e.g. in the case of an action being "Create User" the action_params will contain the name of the user being created . . . “).
The motivation to combine Gutesman with the combination of Teodorescu and Cseri is described for the rejection of claim 6 and is incorporated herein.  Additionally, Gutesman can identify the user that provided the change.
In regard to claim 9, the combination of Teodorescu, Cseri, and Gutesman teaches further including determining, by the processor, a current state of the object by using the start time (see Gutesman ¶ [0039] “. . . and finally, the timestamp of the moment the action was captured by the system is also stored . . .”).
The motivation to combine Gutesman with the combination of Teodorescu and Cseri is described for the rejection of claim 6 and is incorporated herein.  Additionally, Gutesman can provide real time information as to a current state.
In regard to claim 15, Teodorescu fails to explicitly teach wherein inserting includes the object table having both an object’s history and an object’s current state.  However Cseri teaches wherein inserting includes the object table having an object’s current state (see ¶¶  [0074-0075] as described for the rejection of claim 6 and is incorporated herein).
The motivation to combine Cseri with Teodorescu is described for the rejection of claim 6 and is incorporated herein.
The combination of Teodorescu and Cseri fails to expclitly teach  having both an object's history.   However Gutesman teaches having both an object's history (see Gutesman ¶ [0087] as described for the rejection of claim 6 and is incorporated herein).
The motivation to combine Gutesman with the combination of Teodorescu and Cseri is described for the rejection of claim 6 and is incorporated herein.
In regard to claim 16, the combination of Teodorescu, Cseri, and Gutesman teaches wherein inserting includes the new entry including a start time (e.g. timestamp) (see Gutesman ¶ [0053] as described for the rejection of claim 7 and is incorporated herein) and a user action id  (see Gutesman ¶ [0034] as described for the rejection of claim 7 and is incorporated herein).
The motivation to combine Gutesman with the combination of Teodorescu and Cseri is described for the rejection of claim 7 and is incorporated herein.
In regard to claim 17, the combination of Teodorescu, Cseri, and Gutesman teaches wherein inserting includes the new entry including a user id  (see Gutesman ¶ [0039] as described for the rejection of claim 8 and is incorporated herein).
The motivation to combine Gutesman with the combination of Teodorescu and Cseri is described for the rejection of claim 8 and is incorporated herein.
In regard to claim 18, the combination of Teodorescu, Cseri, and Gutesman further including determining, by the processor, a current state of the object by using the start time  (see Gutesman ¶ [0039] as described for the rejection of claim 9 and is incorporated herein).
The motivation to combine Gutesman with the combination of Teodorescu and Cseri is described for the rejection of claim 9 and is incorporated herein.
  Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure.  They are listed on the PTO-892 accompanying this action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES N FIORILLO/               Examiner, Art Unit 2444